     Case 3:19-cv-01492-X Document 16 Filed 10/25/19            Page 1 of 13 PageID 140



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                          _____________________________________


BRIAN P. LANE, Individually and,
on behalf of all others similarly situated
                                                    Case No. 3:19-cv-01492-X
      Plaintiff,

v.

THE UNITED STATES

      Defendant.


              DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS


 JOSEPH H. HUNT                                   ERIN NEALY COX
 Assistant Attorney General                       United States Attorney

 LESLEY FARBY                                     Brian W. Stoltz
 Assistant Branch Director                        Assistant United States Attorney
                                                  Texas Bar No. 24060668
 MATTHEW J. GLOVER                                1100 Commerce Street, Third Floor
 Counsel to the Assistant Attorney General        Dallas, TX 75242-1699
                                                  Telephone: (214) 659-8626
 ERIC J. SOSKIN (PA Bar #200663)                  Fax: (214) 659-8807
 Senior Trial Counsel                             Email: brian.stoltz@usdoj.gov
 U.S. Department of Justice
 Civil Division, Rm. 12002
 1100 L Street, NW
 Washington, D.C. 20530
 Telephone: (202) 353-0533
 Fax: (202) 616-8470
 Email: Eric.Soskin@usdoj.gov

                                      Attorneys for Defendant
     Case 3:19-cv-01492-X Document 16 Filed 10/25/19              Page 2 of 13 PageID 141



                                       INTRODUCTION

        The Final Rule at issue in this case properly recognizes that “bump stocks” constitute

machine guns, for which the new manufacture and sale to the public has been prohibited for

more than three decades. See Bump-Stock-Type Devices, 83 Fed. Reg. 66514 (Dec. 26, 2018)

(“Final Rule”). As Defendant explained in its opening brief, machine guns are therefore

contraband items, the criminal prohibition of which is not a compensable taking for which

compensation is required. A long line of precedent thereby forecloses any takings claim when

the Government exercises its police powers to ban contraband, as Defendant has done here.

        Plaintiffs mistakenly seek to characterize the Final Rule as a physical taking under Horne

v. Department of Agriculture, 135 S. Ct. 2419 (2015), or to cabin the police powers doctrine in a

way that is contrary to precedent. These arguments are meritless, and have recently been

rejected by the Court of Federal Claims in parallel cases concerning the Final Rule. That court,

in McCutchen v. United States, rejected identical arguments and instead confirmed that “banning

the possession of . . . weapons and requiring their owners to divest themselves of such tools of

war is the paradigmatic example of the exercise of the government’s police power, which defeats

any entitlement to compensation under the Takings Clause.” McCutchen, --- Fed. Cl. ---, 2019

WL 4619754, at *8 (Fed. Cl. Sept. 23, 2019); see also Modern Sportsman, LLC v. United States,

2019 WL 5418055 (Fed. Cl. Oct. 23, 2019) (same). This Court should reach the same result.

                                          ARGUMENT

A.      The Exercise Of Police Powers To Prohibit Contraband Does Not Give Rise To A
        Compensable Taking.

        1. The Government May Use Its Police Powers To Engage In Uncompensated
           Prohibitions Of Firearms And Other Weapons.

        The Government is not required to pay compensation under the Takings Clause for
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                 Page 3 of 13 PageID 142



“government actions taken to enforce prohibitions on the use or possession of dangerous

contraband, or to require the forfeiture of property used in connection with criminal activity.”

McCutchen, 2019 WL 4619574 at *7. “It is clear that not every destruction or injury to property

by governmental action has been held to be a ‘taking’ in the constitutional sense.” Price v. City

of Junction, Tex., 711 F.2d 582, 591 (5th Cir. 1983) (citation omitted). This principle provides

for the “preferment of [the public] interest over the property interest of the individual, to the

extent even of its destruction.” Miller v. Schoene, 276 U.S. 272, 280 (1928). Were the rule

otherwise, then any effort by the Government to prohibit “the use of property for purposes” that

injure “the health, morals, or safety of the community” could be “deemed a taking,” Mugler v.

Kansas, 123 U.S. 623, 668 (1887), to the detriment of public health, safety, and the public fisc.

See Modern Sportsman, 2019 WL 5418055, at *5 (“The ‘government hardly could go on if to

some extent values incident to property could not be diminished without paying for every such

change in the general law.’”) (quoting Penn. Coal Co. v. Mahon, 260 U.S. 393, 414 (1922)).

       Significantly, Plaintiff has identified only a single case in which a court awarded relief

for a takings claim stemming from a weapons prohibition: a district court opinion holding that a

California law “forc[ing] owners of large capacity magazines to surrender them to a law

enforcement agency for destruction” constituted a taking requiring compensation. Duncan v.

Becerra, 366 F. Supp. 3d 1131, 1184-85 (S.D. Cal. 2019), on appeal, No. 19-55376 (9th Cir.);

see ECF No. 15 at 16 (“Opp. Br.”). Plaintiff neglects to mention, however, that a different

district court reached the opposite result with regard to the same California law, see Wiese v.

Becerra, 306 F. Supp. 3d 1190, 1198 (E.D. Cal. 2018), 1 and that the Third Circuit also rejected a



1
  After the Ninth Circuit upheld a preliminary injunction entered in Duncan, see 742 Fed. App’x
218 (9th Cir. 2018), the district court in Wiese permitted plaintiffs to amend their complaint and
then denied a renewed motion to dismiss as to, inter alia, the takings claims due to the
                                                  2
  Case 3:19-cv-01492-X Document 16 Filed 10/25/19                  Page 4 of 13 PageID 143



Takings Clause claim with regard to a similar magazine ban. See Ass’n of N.J. Rifle & Pistol

Clubs v. Att’y Gen. of N.J., 910 F.3d 106, 124 (3d Cir. 2018). Moreover, any persuasive

relevance of Duncan is limited by the fact that bump stocks, as a type of contraband machine

gun, pose a greater threat to public safety than the firearm magazines at issue there, and a ban on

bump stocks is thus far closer to the core of the police power than the law at issue in Duncan.

       2. The Government Is Not Limited To Total Deprivations Of Property When It
          Exercises Its Police Power Authority.

       Plaintiff claims that Mugler, Miller, and other cases on which Defendant relies can be

disregarded because the plaintiffs in those cases “retained possession of their property” and “still

had the privilege of using” it. Opp. Br. at 16 (contrasting cases with Final Rule’s requirement

that bump stocks be abandoned or destroyed). But the Supreme Court has suggested there is no

distinction in the “legitimate exercise of [the] police powers” between a regulation that

diminishes the value of property and a regulation that “render[s] [personal] property

economically worthless.” Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1027-28 (1992). Prior

cases concerning bans on bump stocks have likewise made no distinction, finding no

compensable taking regardless of whether the plaintiff retained possession of the device. See

Akins v. United States, 82 Fed. Cl. 619, 623 (Fed. Cl. 2008) (“As ATF was acting pursuant to the

police power . . . [the] complaint fails to state a compensable takings claim” where plaintiff was

required only to disable a part of the bump stock); McCutchen, 2019 WL 4619574 at * 7 (“[I]t is

well established that there is no taking . . . where [the government] criminalizes or otherwise

outlaws the use or possession of property that presents any danger to the public health and

safety.”). Indeed, because the most dangerous items will typically be prohibited outright rather



affirmance of the grant of preliminary relief in Duncan. See Wiese v. Becerra, 2019 WL 918212
(E.D. Cal. Feb. 25, 2019).
                                                 3
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                Page 5 of 13 PageID 144



than merely restricted in their use, there would be no logic to giving the police power exception

to compensable takings less force in such circumstances.

       3. The Government’s Previous Classification Letters Regarding Bump Stocks Are
          Irrelevant To The Exercise Of The Police Power To Ban Bump Stocks.

       Plaintiff also asserts an entitlement to compensation on the theory that the Final Rule’s

prohibition on bump stocks “was not a prohibition on contraband” at all. Opp. Br. at 17.

Plaintiff’s theory appears to be that bump stocks could previously be owned lawfully, and that an

item for which possession is “newly criminalized” does not fall within the police power doctrine.

Id. As explained below, both premises of this argument are faulty. 2

       First, Plaintiff is incorrect in his assumption that “bump-stocks were not contraband”

until the “Final Rule converted them into contraband.” Opp. Br. at 17. To the contrary, the Final

Rule was issued to “clarify that bumpstock-type devices . . . are ‘machineguns’ as defined by the

National Firearms Act of 1934 and the Gun Control Act of 1968 because such devices allow a

shooter of a semiautomatic firearm to initiate a continuous firing cycle with a single pull of the

trigger.” Final Rule, 83 Fed. Reg. 66514. The Final Rule simply states the proper interpretation

of the statute, which has long required that machine guns be treated as contraband if

manufactured after the effective date of the statutory ban on new machine guns. Moreover, the

Final Rule explains that “ATF’s earlier classifications” of some bump stocks as unregulated

devices “relied on [a] mistaken premise, requiring that the Government “reconsider and rectify”

those decisions as “classification errors.” Final Rule, 83 Fed. Reg. 66531. These discussions



2
  Plaintiff’s argument also improperly seeks to rely on ATF’s prior classification letters as
support for his view that bump stocks could previously be owned lawfully. As described in the
Government’s opening brief, ATF has long made clear that its “classifications are subject to
change if later determined to be erroneous,” see Mot. at 24 (quoting ATF, National Firearms
Handbook § 7.2.4 (2009)), meaning that even the recipients of the letters themselves cannot treat
the letters as permanently authoritative.
                                                 4
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                Page 6 of 13 PageID 145



illustrate that, because bump stocks fall within the definition of machinegun in 18 U.S.C.

§ 922(o), Plaintiff cannot rely on their supposed previous lawfulness to support his claims.

       Plaintiff errs in contending that the D.C. Circuit’s characterization of the Final Rule as

legislative supports his contention that the government’s classification of bump stocks as

contraband machine guns necessarily gives rise to a compensable taking. 3 See Opp. Br. at 17-19

(citing Guedes v. ATF, 920 F.3d 1 (D.C. Cir. 2019). “The rationale of the police powers doctrine

is that it is improper to burden the government’s power to prohibit the use of property in a

manner that endangers public safety.” McCutchen, 2019 WL 4619754, at *9. This rationale

“applies regardless of whether the property . . . present[ing] a danger to public health and safety

was once lawfully held,” and therefore, the prior lawful possession is irrelevant. Id. Indeed, as

one district court explained in rejecting a takings claim arising from a state ban on bump stocks,

“[p]ractically all products later defined as contraband were not contraband before the enactment

of the law that named them as such.” Md. Shall Issue v. Hogan, 353 F. Supp. 3d 400 (D. Md.

2018); see also Modern Sportsman, 2019 WL 5418055 at *1 (noting that “[t]hough the Court is

highly receptive to plaintiffs’ fairness arguments,” those have no relevance to the takings claim

in light of Mahon).

       This principle forms the backdrop of virtually every case in which actions under the

police power have been recognized as falling outside the scope of the Takings Clause. For

example, in Mugler, it made no difference to the outcome that malt liquor had previously been

lawful in the State of Kansas: the state’s prohibition on liquor did not effect a compensable

taking. Likewise, in Miller, there was nothing unlawful about the property owner’s use of his


3
 The Government disagrees with the reasoning of Guedes with respect to its conclusion that the
Final Rule was legislative in nature, but not the D.C. Circuit’s holding affirming the Final Rule
against Administrative Procedure Act challenge.


                                                 5
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                  Page 7 of 13 PageID 146



land to grow red cedar trees prior to the State’s order mandating that the trees be destroyed. And

in Andrus v. Allard, the Supreme Court upheld a regulatory restriction on the sale of eagle

feathers that applied even to items lawfully acquired prior to the restriction. 444 U.S. 51, 55-56

(1979). In doing so, the Court reversed a lower-court opinion which had found “grave doubts” in

the constitutionality of a prohibition “construed to apply to” eagle feathers that had previously

been acquired lawfully. Id. (quoting Allard v. Andrus, No. 75-W-1000, 9 Env’t L. Rep. 20787

(D. Colo. 1979) (3-judge panel)). 4 The Court thereby rejected the same distinction Plaintiff

urges this Court to rely on here.

       Plaintiff contends that his focus on whether bump stocks were previously lawful is

warranted by language in A & D Auto Sales, Inc. v. United States, a Federal Circuit decision

concerning the termination of auto dealer franchise agreements as part of the Government’s

efforts to restructure bankrupt automakers. See Opp. Br. at 20 (quoting A & D Auto Sales, 748

F.3d 1142, 1152 (Fed. Cir. 2014)). A correct reading of A & D Auto Sales, however, refutes

Plaintiff’s position. There, the Federal Circuit explicitly recognized that “background principles

of law may inhere in a plaintiff’s title to his property and thereby limit his ability to recover for a

taking,” and the question was only whether the Government’s ability to “requir[e] dealer

terminations as a condition of financial assistance” fell within such “background principles.”

A&D Auto Sales, 748 F.3d at 1152-53. The Federal Circuit concluded that there would be “no

compensable property interest” in the “bankruptcy court’s approval of the terminations,” because

such authority had long been recognized to exist in bankruptcy courts and therefore “inhered” in




4
 Plaintiff’s attempt to characterize the takings decision in Akins as relying upon the distinction
between a legislative and interpretive rule is misguided. See Opp. Br. at 19. Nothing in the
Akins decision places legal significance on that distinction. See generally 82 Fed. Cl. 619.


                                                   6
     Case 3:19-cv-01492-X Document 16 Filed 10/25/19                 Page 8 of 13 PageID 147



the auto dealers’ property interests. 5 Id. at 1153. Because the background principle here is that

contraband such as dangerous weapons may be prohibited without giving rise to a compensable

taking, the Government’s actions here are comparable to those which the Federal Circuit

concluded did not offend a “compensable property interest.” Id.

B.      The Final Rule Did Not Effect A Per Se Taking Requiring Compensation.

        The Government’s opening brief explained that the “categorical duty under the Fifth

Amendment to pay just compensation” for a per se taking, as recognized in Horne v. USDA, 135

S. Ct. 2419, 2425-26 (2015), has no application here. The Government noted that Horne did not

in any way address the “police power” limitation on compensable takings. See generally id.

Further, the Government demonstrated that Horne’s analysis turned on the fact that the

Government’s seizures of raisins at issue in that case involved the “actual taking of possession

[of the raisins]. . . for the Government’s control and use.” Mot. at 19 (quoting Horne, 135 S. Ct.

at 2428); accord McCutchen, 2019 WL 4619754, at * 9 (explaining that, in Horne, “the Court

held [the government] had effected a per se physical taking” because it “took title to and then

directly appropriated the raisins for its own use”). In contrast to the historical authorities cited in

Horne and described in the Government’s opening brief—such as the seizure of private

munitions stocks or gold reserves for official use—the Final Rule envisions the destruction of all

bump stocks, including those abandoned by their previous possessors at governmental offices.

        Plaintiff’s mistaken argument that the Final Rule nevertheless operates as a per se taking

relies on the theory that an order to destroy personal property is “the functional equivalent of a

practical ouster of the owner’s possession,” and thus falls within the “categorical duty” described



5
  The Federal Circuit did permit the auto dealers’ takings claims to proceed, noting that the
Government’s “condition of financial assistance to the automakers” was not a pre-existing legal
requirement which inhered in the property. 748 F.3d at 1153.
                                                   7
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19               Page 9 of 13 PageID 148



in Horne. Opp. Br. at 10 (quoting Katzin v. United States, 908 F.3d 1350, 1361 (Fed. Cir.

2018)); see also Opp. Br. at 8-9. However, the language cited by Plaintiff does not stem from

cases about personal property, but instead, from a holding that the Government’s “physical[]

diver[sion] of water for its own consumptive use” involves such a “practical ouster” by

preventing a downstream user from ever coming into possession of the water in the first place.

Washoe Cnty., Nev. v. United States, 319 F.3d 1320, 1326 (Fed. Cir. 2003) (citing Dugan v.

Rank, 372 U.S. 609, 625-26 (1963); Int'l Paper Co. v. U.S., 282 U.S. 399, 407-08 (1931)). 6

       Nor is the inference that Plaintiff seeks to draw from Horne’s silence on the police power

a persuasive one. In Plaintiff’s view, the fact that Horne did not discuss the Government’s police

power requires reading Horne broadly, and therefore treating as a per se taking any circumstance

where a law, regulation, or other government action “takes your car, . . . , your home,” or a

dangerous weapon like a bump stock, “without regard” to whether such action is pursuant to the

police power. Opp. Br. at 8-9 (quoting Horne, 135 S. Ct. at 2426, 2428). As Defendant’s

opening brief explained, however, Plaintiff’s proposed inference is improper because the

Supreme Court may not be assumed to have “overrule[d] a prior holding without explicitly doing

so.” United States v. Hager, 879 F.3d 550, 555 (5th Cir. 2018); see Mot. at 19.

       Finally, in contending that the Supreme Court has “rejected the notion” that Government

use of seized personal property is a requirement of a compensable taking, Plaintiff

misapprehends the import of that discussion in Horne. See Opp. Br. at 10-12. Plaintiff is correct

that the Supreme Court has held, as to real property, that “destruction for public purposes” is



6
  Although the Federal Circuit has applied a per se takings analysis to certain personal property,
see Rose Acre Farms, Inc. v. United States, 373 F.3d 1177, 1196-98 (Fed. Cir. 2004) (eggs);
Maritrans Inc. v. United States, 342 F.3d 1344, 1353-55 (Fed. Cir. 2003) (oil tankers), none of
these cases involved dangerous contraband of the sort at issue here, and the Supreme Court has
never awarded compensation under Lucas to the owners of personal property.
                                                 8
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                Page 10 of 13 PageID 149



sufficient to constitute a taking. Id. at 11 (quoting United States v. Welch, 217 U.S. 333, 339

(1910), and citing United States v. Gen. Motors Corp., 323 U.S. 373, 378 (1945)). But the

discussion in Horne itself of the taking of livestock and other necessaries for military use in the

18th century, the appropriation of private gold stocks, and the seizure of garbage attests to the

scope of what has historically been recognized as a taking of personal property and thus, the

limits of what Horne recognizes as a per se taking. See Mot. at 18-19 & n.11.

C.      Plaintiff Has Not Satisfied The Penn Central Standing For A Regulatory Taking.

        Plaintiff continues to maintain that the Final Rule “was obviously a physical taking,” so

the Court need not engage in a regulatory taking analysis under Penn Central Transportation Co.

v. New York City, 438 U.S. 104 (1978). Plaintiff is correct that no regulatory takings analysis is

needed, 7 but wrong that such analysis would conclude that a regulatory taking had occurred.

        Plaintiff’s discussion of Penn Central relies primarily on the claim that a per se takings

analysis drawn from Horne and Lucas has supplanted the multi-factor approach for regulatory

takings under Penn Central. See Opp. Br. at 12. As explained above, however, the Final Rule is

not a per se taking. Further, as set forth in Defendant’s opening brief, courts in the Fifth Circuit

continue to apply the multi-factor approach set forth in Penn Central, and not a per se takings

analysis, to regulatory takings claims. See Mot. at 22 (citing, e.g., Degan v. Trustees of Dallas

Police & Fire Pension Sys., No. 17-cv-01596-N, 2018 WL 4026373 (N.D. Tex. Mar. 14, 2018)).

        Nor is it true that the strict restrictions on private ownership of machine guns are

irrelevant to the Penn Central analysis, as Plaintiff suggests. See Opp. Br. at 13-14. Plaintiff

contends that his ownership of bump stocks was personal, rather than commercial in nature,

rendering irrelevant the expectations that business ventures may have in fields with a “high


7
  As explained in the Government’s opening brief, the Complaint explicitly pleads a physical
takings claim and not a Penn Central regulatory takings claim. See Mot. at 21 & n.13.
                                                  9
    Case 3:19-cv-01492-X Document 16 Filed 10/25/19                Page 11 of 13 PageID 150



control over commercial dealings.” Lucas, 505 U.S. at 1027-28; see Opp. Br. at 22-24.

However, because the second Penn Central factor is “the extent to which the regulation has

interfered with distinct investment-backed expectations,” Lingle v. Chevron, U.S.A., 544 U.S.

528, 538-39 (2005), the same logic regarding heavily-regulated industries applies regardless of

whether possession is for personal or commercial purposes. As numerous cases in the context of

dangerous weapons have made clear, such expectations are necessarily diminished by the

longstanding history of federal regulation of firearms and other dangerous weapons—regulations

that apply not only to “commercial dealings” in arms, but to the personal possession of arms as

well. See, e.g., 18 U.S.C. § 922(o) (barring possession of machine guns, with limited exceptions

for grandfathered machine guns and governmental use); 18 U.S.C. § 922(p) (barring possession

of certain “undetectable” firearms); Mitchell Arms, Inc. v. U.S., 7 F.3d 212, 216 (Fed. Cir. 1993)

(“enforceable rights sufficient to support a taking claim against the United States cannot arise” if

the activity is in an area “subject to pervasive Government control”). 8 Thus, as in McCutchen,

Plaintiff’s “allegations are insufficient to establish a regulatory taking upon consideration of the

character of the government’s actions and the extent to which the rule interferes with reasonable

investment-backed expectations.” 2019 WL 4619754, at *11.

                                          CONCLUSION

         For the foregoing reasons, and those set forth in the Government’s opening brief, the

Court should dismiss Plaintiff’s complaint.

                                                   Respectfully submitted,



    Dated: October 25, 2019                        ERIN NEALY COX
                                                   United States Attorney
8
 Plaintiff has not separately addressed the “character” and “economic impact” factors under
Penn Central, so the Government rests on its prior briefing as to these issues. See Mot. at 23, 25.
                                                 10
Case 3:19-cv-01492-X Document 16 Filed 10/25/19    Page 12 of 13 PageID 151




                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     LESLEY FARBY
                                     Assistant Branch Director

                                     MATTHEW J. GLOVER
                                     Counsel to the Assistant Attorney General

                                       /s/ Eric J. Soskin
                                     ERIC J. SOSKIN (PA Bar #200663)
                                     Senior Trial Counsel
                                     U.S. Department of Justice
                                     Civil Division, Rm. 12002
                                     1100 L Street, NW
                                     Washington, D.C. 20530
                                     Telephone: (202) 353-0533
                                     Fax: (202) 616-8470
                                     Email: Eric.Soskin@usdoj.gov

                                     Brian W. Stoltz
                                     Assistant United States Attorney
                                     Texas Bar No. 24060668
                                     1100 Commerce Street, Third Floor
                                     Dallas, TX 75242-1699
                                     Telephone: (214) 659-8626
                                     Fax: (214) 659-8807
                                     Email: brian.stoltz@usdoj.gov

                                     Attorneys for Defendant




                                   11
  Case 3:19-cv-01492-X Document 16 Filed 10/25/19                  Page 13 of 13 PageID 152



                                 CERTIFICATE OF SERVICE

        On October 25, 2019, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Eric J. Soskin
                                                              Eric J. Soskin




                                                 12
